Continuation of 4(e) Other: 
There are numerous issues with the amendment to the claims filed 24 February 2021. Additionally, the Applicant’s remarks filed 24 February 2021 refer to amendments that do not appear to be completed or present in some of the claims. See the below list, which highlights many but not necessarily, all of the issue present in the amendment filed 24 February 2021: 

(1) New claims 146-151 recite a limitation towards the Fe + 30 Cr + 35Ni content, the inequality "<" has been struck through (“

(2) In claim 105, the amendment strikes through the deleted limitations but does not underline the added limitation. Additionally, the added limitation includes an inequality “not ‘Fe + 30Co + 35Ni is < 60 ppm.” 

(3) Claims 100 and 128 still contain the combination of the terms "between" and "about". The Applicant's remarks state the claims were amended to remove those terms. 

(4) Claim 137, as currently amended, recites "between 0.1 mol% to 3.0 mol%". If the Applicant intended to leave the term "between", the conjunction should be changed to read "between 0.1 mol% and 3.0 mol%" which would not include the endpoints. However, the Examiner would like to point out that similar claims 109 and 144 were amended to read "0.1 mol% to 3.0 mol%" which include the endpoints.

(5) Claims 133, 139, and 143 still contain the term "about". The Applicant's remarks state the claims were amended to remove the term “about”.

to Y” which would include the endpoints.

(7)   The Examiner would like to point out that claims 108 and 136 would have an objection. The claims recite in line 1 the phrase “of any of claim X”. The terms “of any” appears to be an artifact of the amendment to the claims when the claims were amended for the national stage of the PCT application’s claims to remove the multiple dependencies. 

(8) The Examiner appreciates that the Applicant has amended the withdrawn claims in view of the different 112 rejections over the elected claims. The Examiner would like to note that there are several instances in the withdrawn claims where the amendments would still have issues similar to those described above.

(9) Should Applicant have any additional questions or inquiries concerning this communication the Examiner can be reached at (571) 272-1363.  The Examiner can normally be reached on 10:00 am to 6:30 pm M-F.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                         
19 March 2021